Case: 4:19-cv-02020-SRC Doc. #: 1 Filed: 07/17/19 Page: 1 of 3 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

ALEXANDRIA ALLEN

Plaintiff,
Case No.
Vv.

UNITED STATES OF AMERICA,
Serve: Office of U.S Attorney General
U.S. Department of Justice
950 Pennsylvania Ave NW
Washington DC 25030-0001

Serve: Office of United States Attorney
Thomas Eagleton U.S. Courthouse
1118. 10th Street, 20th Floor
St. Louis, MO 63102

eh i i i dl

Defendant.
COMPLAINT

Plaintiff, Alexandria Allen for her cause of action against Defendant state as follows:

1. Plaintiff is a resident of the State of Missouri.

2. Plaintiff brings this action pursuant to 28 U.S.C. § 2671, et seq., the Federal Tort
Claims Act.

3. All administrative remedies have been timely filed, pursued, and exhausted pursuant
to 28 U.S.C. § 2671-2675.

4. At all times mentioned herein, The United States Postal Service was an employee of
the United States of America and, at all times mentioned herein, was acting within the course and
scope of employment with the United States of America at the time of the incident out of which this

suit arises.
Case: 4:19-cv-02020-SRC Doc. #: 1 Filed: 07/17/19 Page: 2 of 3 PagelD #: 2

5. Defendant United States of America is subject to this Court’s supplemental
jurisdiction, pursuant to 28 U.S.C. § 1367.

6. On May 22, 2018, Plaintiff was stopped 15" Street at or near Clark in the City of St.
Louis Missouri when Defendant United States of America, through its agent, servant and/or
employee, operating a United States Postal Service vehicle, struck vehicle driven by the Plaintiff,

injuring Plaintiff as more fully set out below.

7. Said collision occurred as a direct result of the negligence of Defendant United

States of America in one or more of the following respects:

a) Defendant operated their vehicle at an excessive speed;

b) Defendant failed to keep a careful lookout;

c) Defendant failed to yield;

d) Defendant failed to stop, swerve, slacken speed or sound a warning; and/or
e) Defendant failed to adequately maintain the vehicle.

Asa direct result of the negligence of Defendant as aforesaid, Plaintiff sustained injury to
her back; she has incurred medical expenses in excess of $13,082.00; she has lost wages in an
amount not yet determined and will in the future lose wages; her ability to work, labor and enjoy
life has been and will in the future be impaired, all to her damage.

WHEREFORE, Plaintiff pray judgment against Defendant in an amount that is fair and
reasonable, in excess of the minimum jurisdiction of this together with costs expended herein, and

for such other relief as the Court considers proper under the circumstances.
Case: 4:19-cv-02020-SRC Doc. #: 1 Filed: 07/17/19 Page: 3 of 3 PagelD #: 3

THE S.E. FARRIS LAW FIRM

AiG

cdr B’ Farris # 39970

3 North Laclede Sta. Rd.
St. Louis MO 63119
314-252-9937
314-963-0629(fax)
courtnotices@farrislaw.org

Dats 7] ale
